Oppenheimer Senior Floating Rate Fund Period Ending 07-31-2010 Exhibit 77C On May 21, 2010 a special meeting of shareholders was scheduled to vote on the following proposals. The meeting was adjourned until June 4, 2010 and then further adjourned to June 9, 2010 to allow shareholders time to consider their voting decision. On June 9, 2010, the meeting was reconvened and the two proposals below were approved. The following is a report of the results from the meeting: Proposal 1: The election of ten Trustees Nominee For Withheld Total Trustees William L. Armstrong George C. Bowen Edward L. Cameron Jon S. Fossel Sam Freedman Richard F. Grabish Beverly L. Hamilton Robert J. Malone F. William Marshall, Jr. William F. Glavin, Jr. Proposal 2: To approve the conversion of the Fund from a closed-end investment company to an open-end investment company, including in connection therewith the elimination of certain fundamental investment policies regarding quarterly repurchases. For Against Abstain Broker Non-Votes Total
